Citation Nr: 0312868	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his treating private psychologist, Dr. R. E. T.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied the veteran's claim for 
service connection for PTSD.

The Board remanded this case in January 1998 for additional 
development.  The requested development was completed and the 
case has been returned to the Board for appellate review and 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The medical evidence of record provides a diagnosis of 
PTSD and relates it to the veteran's military service and his 
experiences while serving in Vietnam in the late 1960's.  

3.  There is evidence in the record that indicates that the 
veteran's unit of service in Vietnam came under attack and 
was involved in combat situations.

4.  Statements offered by the veteran and a service buddy 
regarding the occurrence of the claimed inservice stressors 
and the veteran's allegation of having participated in covert 
operations against the enemy are credible and consistent with 
the circumstances or conditions of service.




CONCLUSION OF LAW

The diagnosed PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's duties to assist 
and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law imposes a 
significant duty to assist appellants with their claims and 
to provide them notice of evidence needed to support their 
claims.  More recently, new regulations were adopted to 
implement the VCAA.   See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, the record shows that VA informed the veteran 
of the evidence that was needed to substantiate his claim for 
service connection for PTSD in a letter dated in February 
1992, in rating decisions dated in August 1992, August 1994, 
and August 1995, in the Statement of the Case that was issued 
in September 1995, and in the Supplemental Statements of the 
Case that were issued in November 2001 and October 2002.  The 
RO has also assisted the veteran in securing the evidence 
that is necessary to have a complete application for 
benefits.  This is shown, for instance, in the RO's letter of 
May 1994 to the Director, Compensation and Pension Service, 
attempting to corroborate the veteran's allegation of having 
participated in covert operations in the late 1960's; in the 
RO's letter of November 1998 to the U. S. Armed Services 
Center for the Research of Unit Records (USASCRUR), 
requesting verification of the claimed stressors; and in the 
RO's scheduling of the veteran for a specialized psychiatric 
examination in October 1999, with the purpose of clarifying 
the nature and etiology of the veteran's psychiatric 
difficulties.  It is further noted that the RO has made part 
of the veteran's claims file, and reviewed, along with the 
rest of the evidence of record, the various lay statements 
submitted by the veteran, the private medical records and 
private medical statements submitted in behalf of the 
veteran, and the testimony that the veteran and his treating 
psychologist offered at a January 1996 personal hearing at 
the RO.  (The veteran withdrew a November 2001 request for a 
Travel Board Hearing in a February 2002 statement in which he 
also asked that his case be considered "based upon all the 
evidence already of record.")

It is, thus, the Board's opinion that VA has fulfilled its 
duties to inform and assist the veteran with regard to his 
claim for service connection for PTSD.  Moreover, the Board's 
grant of service connection for PTSD in this decision renders 
any additional assistance on the issue unnecessary.  
Accordingly, the Board can issue a final decision at this 
time because all notice and duty to assist requirements have 
been fully satisfied, and the veteran is not prejudiced by 
appellate review.  A remand or further development of the 
veteran's service connection claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Any "error" resulting from 
this Board decision does not affect the merits of the 
veteran's claim or his substantive rights, for the reasons 
discussed above, and is therefore entirely harmless.  See 38 
C.F.R. § 20.1102 (2002).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

Factual background and legal analysis

In essence, the veteran contends that, while serving as part 
of a special operations group of the U. S. Navy in Da Nang, 
Vietnam, in 1967 and 1968, he participated in covert 
operations and was involved in combat situations of such a 
magnitude that he developed PTSD.  Consequently, he believes 
that he is entitled to be service-connected for PTSD, as it 
is directly related to his inservice experiences in Vietnam.

A review of the evidentiary record reveals that the veteran 
had a "stock clerk" military occupational specialty and 
that he was awarded upon discharge the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal, with Device, due to his service in 
Vietnam.  He received no combat-related citations, 
decorations, or awards.  Service medical records dated in 
February 1969 reveal a psychiatric evaluation with a 
diagnosis of an immature personality disorder, and a notation 
to the effect that the veteran referred to being "on the 
security force" while on duty at the Naval Station in 
Vietnam in May 1968.

VA medical records in the file reflect VA admissions in 1992 
due to PTSD and the results of a PTSD examination conducted 
in June of that year.  According to the report of that 
examination, the veteran claimed that, during his tour of 
duty in Vietnam, he served with the Naval Intelligence 
outfit, where he had to do body counts, reconnaissance, and 
ambushes.  Many of his outfit members were killed and he lost 
his best friend to enemy fire.  The veteran reported a long 
history of nightmares, depression, and flashbacks since 
departing Vietnam, and said that he had "had these symptoms 
of PTSD every [sic] since I was in service, but just didn't 
know what it was."  The examiner opined that "[i]f we 
accept his history as fact, then he would seem to be 
experiencing significant symptoms of [PTSD] over a period of 
many years."

Letters from the veteran's brother and sister, both received 
in February 1994, lend support to the veteran's allegations 
of having served in covert operations as a security 
intelligence individual and of having experienced traumatic 
experiences involving the enemy, including having to shoot a 
little Vietnamese girl who reportedly had been sent to them 
by the enemy with a grenade.

At the January 1996 RO hearing, the veteran stated that, 
while stationed in Da Nang in 1967-1968, he was originally 
attached to Security Intelligence and thereafter sent to a 
Special Operations Group, that in that capacity, he mainly 
did "long range patrol[s]" and surveillance work on the 
enemy, that he saw many atrocities, such as people being 
killed, and even participated in the killing of a youngster 
who was affiliated with the enemy.  He remembered the name of 
a fellow soldier, hereinafter identified with the initials J. 
C. C., who could verify his contentions and who had indeed 
submitted a lay statement to that effect, dated in January 
1996.  He also stated that his partner while in Vietnam, 
whose nickname was "[redacted]
," was killed sometime during 
that time.  The veteran did not remember the individual's 
name, or the exact date or circumstances of the death.  He 
further stated that he had been receiving mental health 
treatment from Dr. R. E. T., a private psychologist for over 
three years.

At the above hearing, Dr. R. E. T. stated that he had been 
treating the veteran since July 1992, that the veteran 
suffered from nightmares and waking memories, and that one of 
the incidents he vividly recalled was his shooting of a 
Vietnamese child who had been pressed into battle by the 
Vietcong.  He also indicated that he himself had been in that 
same area around the same time the veteran was there, and 
that he had also been in the same Special Operations Group 
that the veteran had been in.  They had not known each other 
at that time, as the unit was fairly large and countrywide.  
He explained that, the veteran having been part of a unit 
involved in covert operations, it was to be expected "not to 
have had anything in his record about [those operations]."  
Any documentation of those covert operations would have been 
"shredded in country."  Currently, he said that the veteran 
had a PTSD diagnosis, which was chronic.  He further noted 
that, in his opinion, the veteran's statements regarding his 
inservice stressors were "very believable."

In a January 1996 sworn affidavit, J. C. C. stated that he 
also served in Da Nang, from January 1968 through May 1968, 
that he knew the veteran at the time and that he was aware 
that the veteran had been assigned to long range patrols 
("LRP's") and had been engaged in combat, mostly in the 
form of firefights, during these LRP's.  He also stated that 
he was aware that the veteran was a member of a Special 
Operations Group (SOG) at the time and that he was aware that 
the veteran had been assigned to patrol near Hue when combat 
broke out just before the official onset of the Tet Offensive 
of 1968.  The veteran, according to J. C. C., "fought there 
for 2 or 3 weeks before being sent to Da Nang to help shore 
up the defenses of our headquarters at Da Nang."  He further 
stated the following:

I have direct knowledge, from my 
relationship with [the veteran] as a 
friend both before and during Vietnam (we 
lived near each other in Georgia before 
entering the Armed Services), that he was 
involved in many LRP's and 
firefights/combat.  All of us were in the 
"front," so to speak, when the Tet 
Offensive began.  We were all engaged in 
a fight for our lives and the lives of 
our buddies during this period.  I am 
aware that [the veteran], regardless of 
what his MOS was, was a combat soldier.  
I also know that, like myself, [the 
veteran] was asked by his commanding 
officer to do things and go places that 
were "out of bounds" and were never put 
down on any of the morning reports ... in 
our personnel file.

Multiple records and statements from Dr. R. E. T., produced 
between 1992 and the year 2001, reveal that the veteran has 
been receiving mental health treatment for his PTSD from this 
private psychologist since 1992, that he has a confirmed 
diagnosis of PTSD and that Dr. R. E. T. has historically 
accepted the veteran's history of inservice stressors as 
credible, himself having served in special SOG operations in 
Vietnam around that same timeframe.  Dr. R. E. T. has opined 
that the veteran's chronic PTSD is a direct result of the 
veteran's stressful experiences in Vietnam.

In a September 1999 letter, the Director of the USASCRUR 
informed the RO that enclosed "histories" of the U. S. 
Naval Support Activity in Da Nang confirmed that members of 
that unit were exposed to combat activity during the 
veteran's tour of duty.  The letter also stated the 
following:

The records reveal that the Danang area 
came under frequent enemy rocket attacks 
that destroyed and damaged buildings to 
include the Enlisted Men's Club.  On June 
13, 1968, the NAVSUPPACT Procurement 
Office in Danang was destroyed by a 
satchel charge.  Seven U. S. Personnel 
were wounded in action during this 
incident.  The records also reveal that 
fuel tanks were destroyed as a result of 
enemy attacks.

In the above letter, a recommendation was made to the effect 
that specific medical information about the veteran should be 
in his Official Military Personnel File, a copy of which he 
or his authorized representative could obtain by writing to 
the NPRC.  The "histories" that were enclosed to this 
letter confirm the exposure of the Naval Support Activity to 
enemy fire between March 1968 and September of that same 
year.

The veteran's service records confirm that he was a member of 
the U. S. Naval Support Activity in Da Nang between April 
1967 and June 1968.

On special psychiatric examination ordered by the RO and 
conducted in October 1999, the veteran reported the onset of 
his psychiatric symptoms upon his return from Vietnam in the 
late 1960's.  The symptoms occurred on a daily basis and 
included decreased memory and concentration, insomnia, 
flashbacks, and nightmares.  The examiner diagnosed PTSD, 
chronic, major depressive disorder, recurrent, cognitive 
disorder, NOS, and alcohol dependence, in sustained full 
remission.  He also opined that the symptoms fit the DSM-IV 
criteria for PTSD and that the veteran's depressive disorder 
and cognitive disorder were "both directly etiologically 
related to his military stressors."

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  Service 
connection may also be granted for any disease or injury 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. West, 
12 Vet. App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002). 

In the present case, there is medical evidence in the record 
providing a diagnosis of PTSD and relating this disability to 
the veteran's military service and his alleged experiences 
while serving in Vietnam in the late 1960's.  There is also 
evidence in the record that indicates that the veteran's unit 
in Vietnam came under attack and was involved in combat 
situations.  Furthermore, statements offered by the veteran 
and his service buddy regarding the occurrence of the claimed 
stressors in service and the veteran's allegation of having 
participated in covert operations against the enemy are 
credible and consistent with the circumstances or conditions 
of service.  The Board finds as fact that, in the present 
case, this is enough to provide credible supporting evidence 
that the stressors which the veteran alleges he was exposed 
to during service actually occurred.  In this regard, it is 
noted that the Court has held that a claimed stressor need 
not be confirmed in every detail.  Souzzi v. Brown, 10 Vet 
App 307, 331 (1997).  The supporting evidence need only imply 
that the veteran was personally exposed to the stressor.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

In short, there is medical evidence establishing a diagnosis 
of PTSD, credible supporting evidence that the claimed 
inservice stressor occurred and a link established by medical 
evidence, between current symptoms and the claimed inservice 
stressors.  All the criteria for a grant of service 
connection are met.  Accordingly, the Board concludes, 
resolving any reasonable doubt in favor of the veteran, that 
the veteran's PTSD was incurred in active service.  


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

